Case 1:19-cr-00137-ARR-PK Document 79 Filed 07/27/19 Page 1 of 2 PageID #: 288




                                                                        ​July 21, 2019
By ECF

Hon. Allyne R. Ross
United States District Judge
Eastern District of New York
225 Cadman Plaza
Brooklyn, New York 11201

                                                RE: US v. Rahmel Smith
                                                Indictment No. 19-cr-137 (ARR)

Your Honor:

             On behalf of my client, Rahmel Smith, I respectfully submit this letter motion
setting forth our requests of the Government, pursuant to Rule 12 of the Federal Rules
of Criminal Procedure:

   1) The production of all relevant documents, reports, records and materials under
      Rule 16;

                                             ​ aterial;
   2) The immediate disclosure of all ​BRADY m

                                              ​ aterial and ​JENKS ACT material;
   3) The immediate disclosure of all ​GIGLIO m

   4) Notice of any statements made by Rahmel Smith to law-enforcement authorities
      that the Government intends to introduce at trial during its direct case;

   5) Notice of any Rule 404(b) material the Government intends to introduce at trial;

   6) Any further relief the Court deems just, fair and proper.
Case 1:19-cr-00137-ARR-PK Document 79 Filed 07/27/19 Page 2 of 2 PageID #: 289



Dated: New York, New York
July 21, 2019

                                         Respectfully submitted,



                                         Jeremy F. Orden, Esq.
                                         Attorney for Rahmel Smith
